DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first jaw having a concave recess and the first handle having a convex protrusion (see 112 rejection below with respect to claims 10 and 18).  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 12-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 and 12, discloses that “the second jaw is configured to be manually disengaged from and reengaged to the remainder of the wrench without any disassemble of the remainder of the wrench with the first and second handles translated to a predetermined one of the plurality of relative positions and pivoted relative to each other to a jaw release position.” However, it is unclear how “the second jaw is configured to be manually disengaged from and reengaged to the remainder of the wrench without any disassemble of the remainder of the wrench”. What structure of the wrench allows the second jaw to be manually disengaged from and reengaged to the remainder of the wrench? Is it from the linear slot and the linear rib as disclosed in claim 7? If so, such a limitation should be included in order for one to properly understand the limits of the invention. 
Claims 5 and 13, discloses that “the second handle is pivot mounted to a carriage…” However, the second handle (34) is not pivot mounted to carriage first handle is pivot mounted to the carriage? In order to expedite prosecution the examiner has interpreted this claim to disclose that the first handle is pivot mounted to the carriage. 
Claims 10 and 18, disclose that, “the first jaw has a concave recess defined by one of the mating cam surfaces and the first handle has a convex protrusion defined by the other of the mating cam surfaces.” However, the drawings do not show that “the first jaw has a concave recess” and that “the first handle has a convex protrusion”. Rather, Figures 1 and 3 show that the second jaw (12) has a concave recess (at 104) and that the second handle (34) has convex protrusion (at 106, see paragraphs 59 and 66). Thus, in order to expedite prosecution the examiner has interpreted claims 10 and 18 to disclose that, “the second jaw has a concave recess” and that, “the second handle has a convex protrusion”. However, these claims should be properly amended in order to prevent any misinterpretation from being made or the applicant is requested to provide proper support for where the limitation of “the first jaw has a concave recess” and “the first handle has a convex protrusion” is found in the specification. 
Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



OR

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, is rejected under 35 U.S.C. 102(a)(1) as anticipated by Herrmann (8695464) or, in the alternative, under 35 U.S.C. 103 as obvious over Herrmann (8695464) in view of Penner (4344339). 

In reference to claim 1, As Best Understood, Herrmann discloses an adjustable plier wrench (1, see Figures 12-17) comprising: a first jaw (7) including a first surface (inner surface) to engage a workpiece, a second jaw (8) including a second surface (inner surface ) to engage a workpiece, a first handle (2) having the first jaw fixed thereon (Figure 12) and a second handle (3) and wherein the first and second handles are operably engaged to translate relative to each other between a plurality of relative positions and to pivot (at 4) relative to each other at each of the plurality of relative positions (see Figures 14, 15 and 17), the second handle is operably engaged with the second jaw to translate the second jaw relative to the first jaw as the first and second handles are translated to each of the plurality of relative positions (see Figures 14, 15 and 17), the second handle is operably engaged with the second jaw to translate the second jaw relative to the first jaw between an open position where a workpiece can intended use and has not been given patentable weight since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). In addition, since the device of Herrmann has met all of the claimed structural limitations of claim 1, it is also capable of being “configured to be manually disengaged from and reengaged to the remainder of the wrench without any disassemble of the remainder of the wrench with the first and second handles translated to a predetermined one of the plurality of relative positions and pivoted relative to each other to a jaw release position” as the second jaw is moved to an even lower position (as seen in Figure 15) such that it is removed from the wrench. In re Hutchison, 69 USPQ 138.  Furthermore, assuming arguendo, that the second jaw is not believed as being capable of being “configured to be manually disengaged from and reengaged to the remainder of the wrench without any disassemble of the remainder of the wrench with the first and second handles translated to a predetermined one of the plurality of relative positions and pivoted relative to each 

Claims 2-6, 9-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann (8695464) in view of Penner (4344339).

In reference to claim 2, Hermann discloses the claimed invention as previously mentioned above, but lacks, the second jaw has a third surface to engage a workpiece, the second jaw surface and the third jaw surface face in opposite directions, the second jaw can be selectively mounted on the remainder of the wrench in a first mounted orientation where the second jaw surface faces the first jaw surface to grip a workpiece therebetween or a second mounted orientation where the third jaw surface faces the  workpiece therebetween (Figure 7) or a second mounted orientation where the third jaw surface faces the first jaw surface to grip a workpiece therebetween (Figure 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the second jaw, of Herrmann, with the known technique of providing a second jaw with a second jaw surface and a third jaw surface facing in opposite directions, as taught by Penner, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having a second jaw which can be easily removed and reversed for more effective engagement with a desired workpiece and affords exceptionally quick and effortless operation.

In reference to claims 3 and 19, Penner shows that the second surface is a planar, smooth surface (Figure 7) and the third surface is an arcuate or angled surface having teeth or knurls formed thereon (Figure 9). 

In reference to claims 4 and 20, Herrmann shows that the first jaw (7) and the first handle (2) are a single unitary part (Figure 12). 
As Best Understood, Herrmann shows that the unitary part/guide structure (12) has a linear slot (9) formed therein, the first handle (2) is pivot mounted (at 4) to a carriage (32), and the carriage is mounted in the slot to translate the first (2) and second (3) handles relative to each other between each of the plurality of relative positions (Figures 14, 15 and 17). Or Herrmann shows that the unitary part has a linear slot (9) formed therein, and the second handle (3) is pivot mounted (about A-A) to a carriage (4), and the carriage is mounted in the slot to translate the first (2) and second (3) handles relative to each other between each of the plurality of relative positions (Figures 14, 15 and 17).

In reference to claims 6 and 14, Herrmann shows that the slot (9) and the carriage (at 32 or at 4) comprise teeth (at 11 and 10, respectively) that are selectively engageable with each other to retain the handles in each of the plurality of relative positions except for the predetermined one of the plurality of relative positions (Figure 17), the slot has an end portion (upper most end portion of 9, or lower most end portion of 9, as seen in Figure 17) that is free of any of the teeth, and the first and second handles are positioned in the predetermined one of the plurality of relative positions when the carriage is located in the end portion of the slot (Figures 14, 15 and 17). 

In reference to claims 9 and 17, Hermann discloses that the second handle (3) and the second jaw (8) have mating cam surfaces (surfaces of 30 and 31) to transfer force from the second handle to the second jaw as the first and second handles are pivoted between the open and the gripping positions (Figures 12-17). 
As Best Understood, Hermann discloses that the second jaw (8) has a concave recess (30) defined by one of the mating cam surfaces and the second handle (3) has a convex protrusion (31) defined by the other of the mating cam surfaces (Figure 12). 

In reference to claim 11, Hermann discloses an adjustable plier wrench (1) comprising: a first jaw (7) including a first surface (inner surface) to engage a workpiece (Figure 12), a second jaw (8) including: a second surface (inner surface) to engage a workpiece (Figure 12), a first handle (2) fixed to the first jaw and a second handle (3) and wherein the first and second handles are operably engaged to translate relative to each other between a plurality of relative positions and to pivot relative to each other at each of the plurality of relative positions (Figures 12, 14, 15 and 17), the second handle is operably engaged with the second jaw to translate the second jaw relative to the first jaw as the first and second handles are translated to each of the plurality of relative positions (Figures 12, 14, 15 and 17), the second handle is operably engaged with the second jaw to translate the second jaw relative to the first jaw between an open position where a workpiece can be received between the surfaces of the jaws (Figure 14) and a gripping position where a workpiece is gripped by the surfaces of the jaws in response to the first and second handles being pivoted relative to each other as each of the plurality of relative positions (Figure 15), and the second jaw can be mounted on the remainder of the wrench in a first mounted orientation where the second jaw surface faces the first jaw surface to grip a workpiece therebetween (Figure 15), but lacks providing, a second jaw with a third surface to engage a workpiece, such that a second  workpiece therebetween (Figure 7) or a second mounted orientation where the third jaw surface faces the first jaw surface to grip a workpiece therebetween (Figure 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the second jaw, of Herrmann, with the known technique of providing a reversible second jaw having a second jaw surface and a third jaw surface facing in opposite directions, as taught by Penner, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having a second jaw which can be easily removed and reversed for more effective engagement with a desired workpiece and affords exceptionally quick and effortless operation.

In reference to claim 12, Hermann discloses that the wrench further comprises a guide structure (12) fixed to the first jaw and the first handle intermediate the first jaw and the first handle (Figures 12 and 16) and the examiner notes that the limitation “the second intended use and has not been given patentable weight since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). In addition, since the device of Herrmann has met all of the claimed structural limitations of claim 1, it is also capable of being “configured to be manually disengaged from and reengaged to the remainder of the wrench without any disassemble of the remainder of the wrench with the first and second handles translated to a predetermined one of the plurality of relative positions and pivoted relative to each other to a jaw release position” as the second jaw is moved to an even lower position (as seen in Figure 15) such that it is removed from the wrench. In re Hutchison, 69 USPQ 138.  In addition, Penner teaches that it is old and well known in the art at the time the invention was made to provide a second jaw (13) that is configured to be manually disengaged from and reengaged to the remainder of the wrench without any disassemble of the remainder of the wrench (see Figures 1, 7 and 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Herrmann, with the known technique of providing a second jaw that is configured to be manually disengaged from and reengaged to the remainder of the wrench without any disassemble of the remainder of the wrench, as taught by Penner, and the results would . 

Claims 7, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann (8695464) in view of Penner (4344339) and Wang (9862074). 

In reference to claims 7 and 15, Hermann discloses the claimed invention as previously mentioned above. and further discloses that the unitary part/guide structure has a linear groove (29), and the second jaw has a linear rib (28) received in the linear groove for guided translation relative to the unitary part (Figure 16), but lacks, forming the linear groove parallel to the linear slot. However, Wang teaches that it is old and well known in the art at the time the invention was made to provide a linear groove (33) that is parallel to a linear slot (31, see Column 11, Lines 36-37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Herrmann, with the known technique of providing a linear groove parallel to a linear slot, as taught by Wang, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having a second jaw which can be more easily translated toward or away from the first jaw as needed by the user. 

 groove for guided translation relative to the unitary part, and the second jaw has a pair of spaced side walls (27) with one of the linear ribs fixed on one of the side walls and the other of the linear ribs fixed on the other of the side walls (Figure 16). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Feldman (3664214) discloses a wrench (10) having a fixed first jaw and removable second jaws (27 and 28, Figures 4 and 6) for increasing the versatility of the device (Figures 1-7). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723